 In theMatterof CLAYTONMARK& COMPANY,EMPLOYERandINDE-PENDENT METALWORKERSUNION,PETITIONERCase No. 13-K-4429.Decided February 16, 1948Seyfarth, Shaw d Fairweather, by Messrs. Henry E. SeyfarthandCharles D. Preston,of Chicago, Ill., for the Employer.Mr. John F. Cusack,of Chicago, Ill., for the Petitioner.Meyers, Meyers & Rothstein, by Mr. David B. Rothstein,of Chi-cago,Ill.,andMr. Louis Torre,of Chicago, Ill., andMr. DavidScribner,of New York City, for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on June 20, 1947, before Robert Ackerberg, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.The Intervenor moved to dismissthe petition on the ground that the Petitioner would not consent to a"pre-transfer" election.The hearing officer referred this motion to theBoard.As the Petitioner is not obligated to agree to an election, thismotion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following:°FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERClayton Mark & Company, a Delaware corporation having its soleplant and principal office in Evanston, Illinois,is engagedin the man-ufacture, sale, and distribution of steel tubing, waterwell supplies, andother steel products.During the past year, the Employer purchasedsubstantial quantities of raw materials, of which inexcess of$50,000in value was shipped to the plant from -points outside the State of Illi-nois.During the same period, the Employer's sales included morethan $50,000 worth of products shipped to points outside the State.76 N L. R. B, No 33.230 CLAYTON MARK & COMPANY231The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization claiming torepresent employees of the Employer.United Electrical,Radio andMachineWorkers of America, hereincalled the Intervenor,is a labor organization affiliatedwith the Con-gress of Industrial Organizations,claimingto represent employees ofthe Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer,within the meaning ofSection 9(c) (1) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all production and maintenanceemployees, including watchmen, the outside truck driver, inspectors,firemen, maintenance electricians,and the shop clerk, but excludinglaboratory assistants,commissary clerks, nurses,timekeepers,office andclerical employees,production and planning clerks, time-study clerks,part-time and seasonal employees,division superintendents,foremen,assistant foremen, turn foremen and all other supervisory employees.The Intervenor and the Employer agree with the aforesaid unit exceptthat they would exclude the outside truck driver,and the Employer, inaddition,would exclude watchmen,inspectors,firemen, maintenanceelectricians,and the shop clerk.'In 1944, the Board found appropriate substantially the same unitnow sought by the Petitioner.'No specific mention of outside truckdrivers, inspectors,firemen, maintenance electricians,or the shop clerkwas then made in the unit finding.However, the Intervenor, whichwon the election,and the Employer thereafter entered into a bargain-ing contract which excluded the outside truck drivers from its coverage,'The Employer also desires to exclude"relief foremen,"The record shows no such fobclassification,although non-supervisory production and maintenance employees may onoccasion substitute for regular foremenwhen acting as supervisors,rank and file produc-tion and maintenance workers will be excluded from the unit;at all other times they willbe includedMatter of ClaytonIll ark t Company,59 N. L.R B 464. 232DECISIONSOF NATIONALLABOR RELATIONS BOARDbut included inspectors, firemen, and maintenance electricians.Theparties were unable to agree on whether the shop clerk was included inthe Board's unit finding.Theoutside truck drive),is covered by a bargaining contract betweenthe Employer and a local union affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America.In accordance with our practice, we shall exclude him from the unit."Thefiremen and maintenance electriciansare clearly maintenanceemployees.Their duties have-not changed since the Board's previousdetermination.However, the Employer urges their exclusion at thistime because they participated in a strike in 1946 together with otheremployees in the unit.We find in this fact no basis for altering ourprevious unit finding.Thewatchnnenprotect plant property against theft and maintainorder among employees in the plant.They appear to be guardswithin the definition contained in Section 9 (b) (3) of the amendedAct.Accordingly, as required by the Act, we shall exclude themfrom the unit.Theshop clerkis hourly paid and works in the shop under the direc-tion of a production foreman.We shall, in accordance with ourpractice, include him in the unit.4Theinspectorswere included in the production and maintenanceunit in our prior determination, and were thereafter covered by thecontract between the Employer and the Petitioner.Both the Peti-tioner and the Intervenor would continue to include the inspectors inthe production and maintenance unit; the Employer, however, wouldnow exclude them because (a) their authority has been increasedsince the last Board decision, (b) they are now in a separate depart-ment, apart from the other production employees, and (c) theirdeterminations affect the earnings of the production employees.The 12 inspectors here involved are hourly paid, like the productionand maintenance employees generally, and earn, as a base rate, ap-proximately 15 percent more than production employees.The latter,however, also earn incentive pay.The inspectors are trained on thejob, requiring neither special schooling nor technical knowledge.Their duties are to inspect materials and either pass or reject them.An inspector may order a machine shut down if materials are not beingrun in accordance with specifications, and material rejected by theinspector as faulty must be rerun by the operator at the day-workrate rather than at an incentive rate.3Matter of E M Goldberg,d/b/a Farmers P; odnce Company,72 NL R.B. 714.4Matter of Grand Central Airport Company,70 N L. R. B 1094;Matter of GoodmanManufacturing Company,58 N. L. R. B. 531. CLAYTON MARK & COMPANY233Before 1946, the inspectors were supervised by production foremen.Since the Employer rearranged its inspection system in January 1946,they have been in a separate department, under the direction of a chiefinspector.With the change in supervision, the authority of inspectorswas somewhat enlarged: the inspectors may now, as indicated, ordera machine shut down on detection of defective work, whereas formerlythey reported to the production foremen, who alone had such authority.The Board has, for same time, generally included inspectors withinproduction units.'In October 1946, Mr. Reynolds dissented from adecision that included inspectors whose duties demanded the exerciseof individual judgment and discretion, and whose determinationsdirectly affected the earnings of production workers .6The legislative history of the Labor Management Relations Act,1947, reveals that Congress originally gave specific consideration tothe status of inspectors.As passed, however, the law only directsthe Board to take particular action in representation cases with respectto three types of persons : supervisors, professional employees, andplant guards.It is silent with respect to inspectors, although enacted8 months after theLuminous Processesdecision had become a matterof public record.Inspectors were originally included within the definition of "super-visor" in the House Bill,7 and were, as such, denied employee status,but they werenotincluded within the definition of "supervisors" inthe final Conference Bill." It is clear, therefore, that these inspectors6 See, for example,Matter of-General Cigar Co, The,64 N L R B 300,MatterofNorthWoodsThurber Company,60 N L R B 863 When inspectors have not constituted part ofexisting pioduction units, and the bargaining representative of the other employees hasrequested that inspectors be added, the Board has dneeied self-determination electionsamong the inspectorsMatter of Allis-Chalmers Manufacturing Company,61 N L R B.631Matter of LuminousProcesses,Inc, 71 NL R B 4057Section 2 (12) of H R 3020 read as follows"The term `supervisor' means any individual(A) who has authoiity, in the interest of the employer-s2pt*iC(n) . . . to determine, or make effective recommendation with respect to, theamount of wages earned by any individuals employed by the employer, or to apply, orto make effective recommendations with respect to the application of, the factors uponthe basis of which the wages of any individuals employed by the employer are deter-mined, if in accordance with the foregoing the exeicise of such authority is not of amerely routine or clerical natuie, but requires the exeicise of independent judgmentImplicit in the entire legislative history is the conclusion that inspectors who do not, bytheir determinations, affect the earnings of rank and file employees are no different fromother production workeis and should be tieated accordinglyOur dissenting colleaguesapparently are of the same opinion\IrReynolds so indicated by joining in the decisioninMatter of Duramold Drvhsson of Fairchild EngineifAirplane Corporation,72 N. L R. B.1112, decided after theLuminous Processescase,sup? aConfeience Report (House Report No 510, 80th Cong, 1st Sess , pp 35, 36)"(8) Supervisors-TheHouse bill defined as `supervisors,' however, ceitain cate-gories of employees who were not treated as supervisors under the Senate amendmentThese were generally, (A) ceitain personnel who fix the amount of wages earned by 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDare not supervisors within the meaning of Section 2 (11) of theamended Act.9It is equally clear, in our opinion, that the amended Act and itslegislative history do not authorize the classification of inspectorsas "professional employees" merely because, by the exercise of indi-vidual judgment and discretion, they may sometimes affect the earn-ings of production employees.10The legislative history reveals thatthis kind of inspector was treated in the same manner as time-studyemployees in the original House Bill, in which both were meant tobe included within the definition of "supervisor," and in the finalConference Bill, in which neither was included within the definition.11Despite the similar treatment of inspectors and time-study employeesat that stage, the later Conference Report indicates that, while it wascontemplated that time-study employeesmight be regarded as pro-fessional employees12and therefore entitled to representation in aseparate unit, there was no intention to require similar treatment ofinspectors.Finally, neither the amended Act nor its legislative history indi-cates a Congressional intent to place inspectors in the same positionas plant guards, with respect to whom we may no longer certify anyrank-and-file uidon.13We cannot agree with our dissenting colleaguesthat the Board is now under a mandate to restrict inspectors to rep-resentation by a separate union, unaffiliated with any union that rep-resents other employees, or that we are authorized to exercise anydiscretion to do so.Congress having been silent on the point, althoughother employees, such asinspectors,checkers,weigh-inspectors,and time-study person-nel . . . The conference agreement, in the definition of 'supervisor,' limits such term tothoseindividualstreatedas supervisorsunder the Senate amendment, . . . The con-ference agreement does not treat time-study personnelor guards as supervisors,as did the House billSince,however, time-studyemployees may qualify as profes-sional personnel,the specialprovisionsof the Senateamendment...applicable11with respectto professional employeeswill covermany in thiscategory. . . .°This isnot to saythat thereare no inspectors who are supervisorswithin thestatutorydefinitionThere may well beinspectorswho, in thecourse of their duties, exercise super-visory functions within the meaningof the amended ActIt is clear from the recordherein, however, thit this Employer's inspectorsdo not haveany of the'supervisory dutiesset forth in Section 2 (11) of the Act.10Just as the duties of a particularinspectormay bringhim within the definition of"supervisor" in the Act, some inspectors may beprofessional employeeswithin the mean-ing of Section 2 (12) of the Act, if their trainingand dutiescomport withthe definitionthereinBut that is not the situation here.n See footnote 2, supralx InMatterofWorthington Pump and Machinery Corporation,75 N. L. R. B 678, theBoard referred to thislanguageof the ConferenceReport in finding that time-studyemployees were professionalemployees" Section 9 (b) (3) of the amended Act provides that "no labor organization shall becertifiedas the representativeof employees in a bargaining unit of guards if such organi-zationadmits tomembership,or is affiliated directly or indirectly with an organizationwhichadmitsto membership,employeesother thanguards " CLAYTON MARK & COMPANY235the status of inspectors was generally considered, the legislative his-tory bearing on congressional intent is, if anything, to the contrary.We find, accordingly, that the inspectors herein should be includedin the unit of production and maintenance employees i4We find that all production and maintenance employees of theEmployer, including firemen, maintenance electricians, inspectors, andshop clerks, but excluding watchmen, outside truck drivers, laboratoryassistants, commissary clerks, nurses, timekeepers, office and clericalemployees, production and planning clerks, time-study clerks, part-time employees, seasonal employees, division superintendents, fore-men, assistant foremen, turn foremen, and guards and other super-visors as defined in the Act, as amended, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the Act.DIRECTION OF ELECTION 15As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Clayton Mark & Company,Evanston, Illinois, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regula-tions-Series 5, among the employees in the unit found appropriatein Section'IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Independent MetalWorkers Union for the purposes of collective bargaining.14Chairman Herzogis of the opinion that strong arguments frequently prevail for estab-lishing aseparate unit ofinspectors when that is soughtby oneof the parties to a repre-sentation case.Inspectors'own interests are often sharply divergent from those of ordi-nary production employees, and employers may also feel that such segregation will helpto encourage the loyalty of their inspectors.The Board created separate inspector unitsin 1944.(Matter of Consolidated Vultee Aircraft Corporation,58 N. L R B. 1009 ) That,however,is not the issue before the Board in this case, where the employer seeks the com-plete exclusion of inspectors from any unit, rather than their segregation,and the Peti-tioner does not request a separate unit.The Chairman therefore joins Mr. Houston andMr Murdock in this Direction of Election.13Having failed to achieve compliance, or to initiate steps for compliance, with the filingrequirements of Section 9 (f) and(h) of the Act, as amended, the Intervenor will notbe accorded a place on the ballot.Matter of Sigmund Cohn &Co., 75 N. L. R B 177 236DECISIONS OF NATIONALLABOR RELATIONS BOARDMEMBERS REYNOLDS and GRAY, dissenting in part :As stated inLuminous Processes, Inc,16 inspectors of the type whichthe majority of the Board would here include in the unit, do not possess,in our opinion, the community of interest with other employees whichwe consider essential to the finding of an appropriate bargaining unit.These inspectors perform duties which constitute an important finalstep in the management technique and in the execution of such dutiesthey are required to exercise independent judgment and discretion di-rectly affecting the remuneration of production employees.Further-more, as representatives of management in this vital phase of the pro-duction process, inspectors should not be subject to the control and dis-cipline of the same union which controls those very production em-ployees.There should be no room for compromise in loyalty on thepart of inspectors and the Board should not create or perpetuate a bar-gaining relationship which places managerial representatives in a posi-tion where their obligations as fellow union members of rank-and-fileemployees come in direct conflict with their primary duty to manage-ment.Accordingly, not only would we exclude the inspectors fromthe appropriate unit herein, but in addition we would not permit theseemployees to be represented by the same union which represents rank-and-file workers in the Employer's plant.16Matter ofLamvnous Processes,Inc, 71N. L R. B 405, 408